DETAILED ACTION
	Receipt is acknowledged of applicants' amendments to the claims and remarks, filed on 3 May 2021.
	The rejections under 35 USC 112(a) and (b) cited in the previous Office action are withdrawn in view of the cancellation of claim 50.  
The present application is being examined under the pre-AIA  first to invent provisions.
*  *  *  *  *
    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-11, 14-16, 48 and 51 remain rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. 2004/0101543 (“Liu”) (see IDS filed on 14 December 2018).
Liu teaches a solid oral dosage form comprising a glassy matrix comprising at least on substantially non-hygroscopic sugar alcohol capable of forming a glassy structure and a nicotine active (see, e.g., [0019]-[0021]).
Regarding claims 1, 6, 9, and 48 Liu discloses up to 99% of a sugar substitute such as isomalt (see [0026]).
Regarding claims 1, 7, 8, 10, 11, and 48 xylitol is disclosed at a concentration of 1-20% (see claim 17 of Liu). 
Regarding claim 1, the product may be transparent (see [0065]).
Regarding claims 1-3 and 48, the nicotinic compound may be a salt, such as nicotine polacrilex (see [0030]).
Regarding the hard-boiled claim 1, lozenges are disclosed (see [0022]) wherein the composition is cooked to a final temperature of 145-165 degrees C (see [0062]).
Regarding claims 14-16, flavoring agents such as mint are disclosed at a concentration of 0.5-5% (see [0040]).
Regarding claim 51, Liu does not require a thickener, film former, or binder.
Regarding the “consisting essentially of” transition phrase recited in claim 48, it is noted that Examiner will read the transition phrase “consisting essentially of” as “comprising” until Applicants disclose the materials or steps that materially affect the basic and novel characteristics of the claimed invention.  See MPEP 2111.03. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to make a nicotine containing composition as recited in claim 1, as taught by Liu.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it dissolves more rapidly than commercially available compressed nicotine tablets, as explained by Liu (see [0023]).   
*
Claims 1-3, 6-11, 14-20, 48, 49, and 51 remain rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. 2004/0101543 (“Liu”) (see IDS filed on 14 December 2018) in view of U.S. 2005/0123502 ("Chan”) (see IDS filed on 14 December 2018) as applied to claims 17-20.
Liu is discussed above.  Liu differs from the instant claims in that it does not teach the sweetener of claims 17-18 and 49 and the NaCl of claims 19-20 and 49.  
Regarding claims 17, 18, and 49 Chan discloses sweeteners such as sucralose (see [0069]).
Regarding claims 19, 20, and 49 Chan discloses sodium chloride at a concentration of 0.5%, overlapping with the concentration recited in claim 20 (see [0024]).
Regarding the “consisting essentially of” transition phrase recited in claim 49, it is noted that Examiner will read the transition phrase “consisting essentially of” as “comprising” until Applicants disclose the materials or steps that materially affect the basic and novel characteristics of the claimed invention.  See MPEP 2111.03. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to make a nicotine containing composition as recited in claim 1, further comprising sweetener and NaCl as taught by Liu in view of Chan.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it dissolves more rapidly than commercially available compressed nicotine tablets, as explained by Liu (see [0023]).   
*
Claims 1-11, 14-20, 48, 49, and 51 remain rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. 2004/0101543 (“Liu”) (see IDS filed on 14 December 2018) in view of U.S. 2005/0123502 ("Chan”) (see IDS filed on 14 December 2018), further in view of U.S. 2004/0191322 (“Hansson”) (see IDS filed on 14 December 2018) as applied to claims 4 and 5.
Liu and Chan are discussed above.  These references differ from the instant claims in that they do not teach a porous particulate carrier.
Hansson teaches a nicotine-containing particulate material for release of nicotine the material comprising a combination of nicotine or a pharmaceutically acceptable salt, complex or solvate thereof and a microcrystalline cellulose (see, e.g., abstract).
Regarding claims 4 and 5, Hansson teaches sorption of nicotine in the form of a solution containing nicotine as a base on a microcrystalline cellulose (see [0010]).  Hansson explains that sorption of nicotine on microcrystalline cellulose particles is beneficial because it results in a physical and chemically stable dry particulate material with a very fast and complete release (see [0010]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to disclose a nicotine containing composition comprising a nicotinic compound (such as nicotine polacrilex), a sugar substitute, and a sugar alcohol syrup, and additionally a flavor such as mint, sodium chloride, and a sweetener such as sucralose, wherein the nicotine is sorbed onto a porous particulate carrier as taught by Liu in view of Chan further in view of Hansson.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it is stable and provides controlled buccal delivery of a drug, as explained by Dam (see above).   Additionally, one of ordinary skill in the art at the time the invention was made would have been motivated to sorb nicotine onto porous particulate carriers because it results in a physical and chemically stable dry particulate material with a very fast and complete release, as explained by Hansson (see above).
*  *  *  *  *


Response to Arguments
Applicants’ arguments filed on 3 May 2021 with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive.
	Applicant argues, “[a] mere mixture of sugar alcohol in water, including additional ingredients, is not a “sugar alcohol syrup,” as recited in the pending claims.  See remarks, page 7.
	Examiner respectfully disagrees.  Examiner respectfully notes that the instant specification defines “sugar alcohol syrup” as “a thick solution of sugar alcohol in water.”  See [0044] of the published specification.  Thus, Liu’s teaching of “sugar alcohol syrup” comports with Applicant’s definition of “sugar alcohol syrup.”
	Applicant states, “although Liu references “glassy” products and states that the glassy state is “typically characterized by a transparent appearance,” however, there is no indication that the products described therein are, in fact, transparent/translucent.”  See remarks, page 7. 
	Examiner respectfully submits that Liu states “[i]n order to facilitate formation of a transparent product, the buffer is preferably added as a solution.” (See [0065]).  Thus Liu explicitly recites a method of forming a transparent product.  Applicant states that there is no indication that Liu’s products are “in fact transparent/translucent.”  Applicant’s statement is not supported by any evidence.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze,346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  See MPEP § 2145.
*  *  *  *  *
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615